                                                                               Case 2:17-cv-07251-FMO-E Document 75 Filed 10/18/19 Page 1 of 2 Page ID #:3726



                                                                                 1   Edward Gartenberg (State Bar No. 102693)
                                                                                 2   Milena Dolukhanyan (State Bar No. 303157)
                                                                                     GARTENBERG GELFAND HAYTON LLP
                                                                                 3   15260 Ventura Boulevard, Suite 1920
                                                                                 4   Sherman Oaks, California 91403
                                                                                     Telephone: (213) 542-2100
                                                                                 5   Facsimile: (213) 542-2101
                                                                                 6   egartenberg@gghslaw.com
                                                                                     mdolukhanyan@gghslaw.com
                                                                                 7

                                                                                 8 Attorneys for Defendants
                                                                                   TWEED FINANCIAL SERVICES,
                                                                                 9 INC. and ROBERT RUSSEL

                                                                                10 TWEED
GARTENBERG GELFAND HAYTON LLP




                                                                                                       UNITED STATES DISTRICT COURT
                                                                                11
                                I NCLUDI NG PRO F ESSI O NAL CO RPO RAT IONS
                                     A LI MI T ED LI ABI LIT Y PART NERSHI P




                                                                                12                          CENTRAL DISTRICT OF CALIFORNIA
                                                                                13    SECURITIES AND EXCHANGE                  Case No.: 2:17-cv-07251-FMO-E
                                                                                14    COMMISSION,
                                                                                                                     DEFENDANTS TWEED
                                                                                15                  Plaintiff,       FINANCIAL SERVICES, INC. AND
                                                                                16                                   ROBERT RUSSEL TWEED’S
                                                                                           vs.
                                                                                                                     WITNESS LIST PURSUANT TO
                                                                                17
                                                                                      TWEED FINANCIAL SERVICES, INC. COURT ORDER AND LOCAL
                                                                                18    and ROBERT RUSSEL TWEED,       RULE 16-5
                                                                                19                  Defendants.                Final Pretrial Conf.: Nov. 8, 2019
                                                                                20                                             Time:        10:00 a.m.
                                                                                                                               Ctrm:        6D
                                                                                21
                                                                                                                               Judge:       Hon. Fernando M. Olguin
                                                                                22

                                                                                23

                                                                                24
                                                                                            Pursuant to this Court’s February 2, 2018 Order and Local Rule 1605,
                                                                                25
                                                                                     Defendants Tweed Financial Services, Inc. and Robert Russel Tweed hereby submit
                                                                                26
                                                                                     their trial witness list.
                                                                                27

                                                                                28

                                                                                                                           1
                                                                                     DEFENDANTS TWEED FINANCIAL SERVICES, INC. AND ROBERT RUSSEL TWEED’S MOTION IN
                                                                                                                     LIMINE NO. 5
                                                                               Case 2:17-cv-07251-FMO-E Document 75 Filed 10/18/19 Page 2 of 2 Page ID #:3727



                                                                                 1
                                                                                      Witness                   Potential Subject of Information Estimated time at trial
                                                                                 2    Robert Russel Tweed       Information relevant to the Direct:          5 hours
                                                                                      c/o Edward Gartenberg,    SEC’s allegations, including Cross:          5 hours
                                                                                 3    Esq.                      but not limited to, the financial
                                                                                      Gartenberg     Gelfand    condition of the Athenian Fund
                                                                                 4    Hayton, LLP               and its investments and
                                                                                      15260 Ventura Blvd.,      communications with investors.
                                                                                 5    Suite 1920
                                                                                      Sherman Oaks, CA          Owner of Tweed Financial
                                                                                 6    91403                     Services, Inc.
                                                                                      (213) 542-2100
                                                                                 7
                                                                                      Expert Witness:       Analysis of actions taken by and Direct:           5 hours
                                                                                 8    Bernerd Young         required of Tweed                Cross:            3 hours
                                                                                      MGL Consulting, LLC
                                                                                 9    270 Technology Forest
                                                                                      PL, Ste. 100 A
                                                                                10    The Woodlands, TX
GARTENBERG GELFAND HAYTON LLP




                                                                                      77381
                                                                                11
                                I NCLUDI NG PRO F ESSI O NAL CO RPO RAT IONS




                                                                                      (281) 367-0380
                                     A LI MI T ED LI ABI LIT Y PART NERSHI P




                                                                                12         The foregoing comprise the witnesses the Defendants currently anticipate
                                                                                13   calling in their case-in-chief. The Defendants reserve the right to present testimony
                                                                                14   from any witnesses identified on the Plaintiff’s witness list or witnesses whose
                                                                                15   testimony is presented for purposes of impeachment and/or rebuttal.
                                                                                16

                                                                                17   Dated: October 18, 2019          Respectfully submitted,
                                                                                18                                           GARTENBERG GELFAND HAYTON LLP
                                                                                19                                            Edward Gartenberg
                                                                                                                         By: _______________________________
                                                                                                                             Edward Gartenberg
                                                                                20                                           Milena Dolukhanyan
                                                                                                                             Attorneys for Defendants
                                                                                21                                           Tweed Financial Services, Inc. and
                                                                                                                             Robert Russel Tweed
                                                                                22

                                                                                23

                                                                                24

                                                                                25

                                                                                26

                                                                                27

                                                                                28

                                                                                                                              2
                                                                                     DEFENDANTS TWEED FINANCIAL SERVICES, INC. AND ROBERT RUSSEL TWEED’S MOTION IN
                                                                                                                     LIMINE NO. 5
